Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 – page 13, filed December 13, 2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20120265976A1 (Spiers), US9594922B1 (McGuire), US20180025049A1 (Zeng), US20200136825A1 (Gupta), US10218703B2 (Beiter), US20160063060A1 (Nguyen), and US20170223026A1 (Amiri)  do not teach the limitation. Claims 1, 9 and 17 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 9 and 17….. receiving, by a first cloud component executing at a first cloud platform deployment in a first geographic area, a zone token, wherein the zone token comprises a first user identifier indicating a first user and a first zone identifier (ID) indicating a first zone of a first tenant of the first cloud component, the first cloud component comprising a first persistence for the first tenant; receiving, by the first cloud component and from a user computing system associated with the zone token, a task request indicating a first task; executing the first task by the first cloud component, wherein executing the first task comprises: accessing a first data unit from the first persistence, the first data unit being associated with the first zone ID at the first persistence; and sending a request message to a second cloud component executing at a second cloud platform deployment in a second geographic area different than the first geographic area, the second cloud component comprising a second persistence separate from the first persistence and associated with a second tenant of the second cloud component, the request message comprising the first zone ID and a description of a subtask of the first task; …, and in combination with other limitations recited as specified in claims 1, 9 and 17.
Claims 2-8, 10-16 and 18-20   include the above-described allowable subject matter for being dependent on independent claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442